Citation Nr: 1416108	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  03-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) due to aid and attendance or the aid of another person or due to being housebound.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability.

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and varicose veins, superficial thrombophlebitis, and deep vein thrombosis of the right and left lower extremities.

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.

6.  Entitlement to automotive and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) from January 2002 and September 2009 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability was previously before the Board in February 2005 and June 2011, and the other issues were before the Board in June 2011, at which time the Board remanded them for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a SMC due to aid and attendance or the aid of another person or due to being housebound and to reopen the claim of service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for service connection for a heart disorder, specially adapted housing, special home adaption, and automobile and adaptive equipment or for adaptive equipment only, be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a heart disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to specially adapted housing have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to special home adaptation grant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the Substantive Appeal with respect to automotive and adaptive equipment or for adaptive equipment only have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in July 2013, the Veteran expressed his intent to withdraw the issues of entitlement to service connection for a heart disorder, specially adapted housing, special home adaption, and automobile and adaptive equipment or for adaptive equipment only.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters.


ORDER

The claim of entitlement to service connection for a heart disorder is dismissed.  

The claim of entitlement to specially adapted housing is dismissed.  

The claim of entitlement to a special home adaptation is dismissed.  

The claim of entitlement to automotive and adaptive equipment or for adaptive equipment only is dismissed.  


REMAND

In a May 1990 decision, the Board denied service connection for residuals of a left shoulder disorder, including as secondary to service-connected bilateral varicose veins.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); § 20.1100 (2013).  The Veteran submitted a petition to reopen his claim in July 2001.  In a February 2005 decision, the Board remanded the claim for additional development.  The remand directed the RO to give the Veteran proper Veterans Claims Assistance Act (VCAA) notice with respect to reopening the claim.  Such notice was to include instruction on how to establish the underlying claims of direct and secondary service connection.  The RO VCAA notice sent in March 2005; however, the RO provided the incorrect standard with respect to reopening the claim.  In addition, the letter did not include notice of how to establish secondary service connection.  The Board again remanded the claim in June 2011 in order for proper VCAA notice to be sent.  Unfortunately, the August 2011 letter incorrectly identified the underlying issue as service connection for a myocardial infarction and the prior final decision as having been a September 2009 rating decision.  Therefore, the claim must be remanded in order for the Veteran to be sent proper VCAA notice.

As defined by the regulation in effect when the appellant filed his application to reopen his claim in July 2001, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  There was no requirement, however, that in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.  

Because there has not been compliance with the Board's prior remand instructions, the Board has no discretion in this matter and must remand the claim.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.

The Board further notes that the outcome of entitlement to SMC, based on the need for aid and attendance, could be impacted by whether service connection is granted for left shoulder disability.  Thus, this issue is inextricably intertwined with the pending SMC claim and must be adjudicated prior to the disposition of the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

VA treatment records to December 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain VA treatment records from December 2013 to the present. 

2.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service left shoulder symptoms and the relationship, if any, between his left shoulder disability and his service-connected disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  The RO must issue the Veteran notice that contains the applicable standard for the submission of new and material evidence.  Specifically, the notice should explain that new and material evidence means evidence not previously submitted to agency decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  The letter should also include notice on how to establish service connection on a secondary basis. 

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the RO should provide the Veteran a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


